NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ASCENCION-CASTRO, AKA Jose                 No.    19-71400
Acesion-Castro, AKA Christian Ronald
Clegg,                                          Agency No. A202-014-952

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Jose Ascencion-Castro, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand

and his motion to terminate, and dismissing his appeal from an immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s (“IJ”) decision denying his motion for a continuance. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

continue, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008), the

denial of a motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.

2005), and the denial of a motion to terminate, Dominguez v. Barr, 975 F.3d 725,

734 (9th Cir. 2020). We deny the petition for review.

      The IJ did not abuse its discretion in denying Ascencion-Castro’s motion for

a continuance. See Sandoval-Luna, 526 F.3d at 1247 (denial of continuance was

not an abuse of discretion where the record did not establish petitioner’s present

eligibility for relief); see also Matter of Sanchez Sosa, 25 I. & N. Dec. 807, 812-15

(BIA 2012) (discussing how a movant may establish prima facie eligibility for a U

visa such that good cause for a continuance might be established).

      The BIA did not abuse its discretion in denying Ascencion-Castro’s motion

to remand where Ascencion-Castro may pursue a U visa with a removal order in

place. See 8 C.F.R. § 214.14(c)(1)(ii).

      The BIA did not abuse its discretion in denying administrative closure. See

Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 891-93 (9th Cir. 2018) (holding the

non-exhaustive list of factors in Matter of Avetisyan, 25 I. & N. Dec. 688 (BIA

2012), provides a standard for reviewing administrative closure decisions).




                                          2                                   19-71400
      The BIA did not abuse its discretion in denying the motion to terminate,

where Ascencion-Castro’s contentions regarding his notice to appear are

foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020) (“the lack

of time, date, and place in the NTA sent to [petitioner] did not deprive the

immigration court of jurisdiction over her case”).

      PETITION FOR REVIEW DENIED.




                                          3                                    19-71400